Citation Nr: 9926132	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95- 24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disease.

2.  Whether a valid claim has been alleged of clear and 
unmistakable error (CUE) in the November 4, 1991, rating 
action showing service-connected duodenitis, rated 10 percent 
under Diagnostic Code 7325.

3.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for esophageal 
reflux.

4.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for back 
disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
June 1957.

The veteran filed a claim for service connection for back 
disability in July 1960, he was subsequently informed that 
additional information was required, and was notified in 
January 1961 that his claim was disallowed.  He filed a claim 
for back disability again in June 1988.  A formal rating 
action in March 1989 denied that claim, and the determination 
became final.  In September 1991 the veteran filed to reopen 
a claim for back disability, and for service connection for 
gastroesophageal reflux (GER).  The prior back denial was 
confirmed by rating action in November 1991, and the claim 
for service connection for GER was denied.  There was no 
appeal and the denial for service connection for GER became 
final.  He filed a request to reopen his claim for service 
connection for back disability in May 1994, and GER in 
January 1995.  This appeal ensued.

The veteran provided testimony before a traveling member of 
the Board of Veterans' Appeals (Board), sitting at Los 
Angeles, California, in March 1997.  

The claims folder contained a copy of a single medical record 
for another veteran, R. A. E., showing treatment for 
gastrointestinal complaints, in August and September 1975.  
This single record was among dozens of outpatient records for 
the veteran, and was not specifically singled out, quoted in 
context, or otherwise influential in any determination by the 
RO in this appeal.  

In the course of this appeal the veteran raised the issue of 
clear and unmistakable error in a November 4, 1991, rating 
action, asserting that the diagnostic code for his service-
connected gastrointestinal disability was wrong, and should 
that it should reflect duodenal ulcer.  There was a rating 
action on the CUE issue in December 1994, and the veteran 
submitted a NOD in January 1995.  Although the CUE was not 
shown as an issue in the March 1997 hearing, a statement of 
the case was issued in November 1998.  Accordingly, the Board 
finds this issue is now for appellate consideration.   


FINDINGS OF FACT

1.  By rating action in August 1958, service connection was 
established for duodenitis, rated 10 percent, Diagnostic 
Codes 7399-7305.

2.  The preponderance of the most credible and probative 
evidence is that the veteran does not have duodenal ulcer 
disease.

3.  The RO assigned a rating for service connected duodenitis 
by analogy, first to duodenal ulcer (Diagnostic Codes 7399-
7305) in August 1958, and then to chronic enteritis 
(Diagnostic Code 7325), as shown November 4, 1991. 

4.  The November 4, 1991 rating action confirmed the 
evaluation for the service-connected duodenitis, and rated 
the disorder under Diagnostic Code 7325.  

5.  Use of Diagnostic Code 7325 (enteritis, a colon disorder) 
for duodenitis did not constitute CUE.

6.  The last decision on entitlement to service connection 
for GER was a November 1991 rating action which denied the 
claim due to a lack of evidence of a relationship between GER 
and service-connected duodenitis; a timely appeal was not 
filed.

7.  Evidence relating to GER submitted since the November 
1991 determination consists essentially of records of private 
and VA treatment, and parole and written testimony by the 
veteran.   

8.  The evidence added to the record is not new as it is 
cumulative and redundant, or if new, it is not significant in 
and of itself or considered with the prior evidence of 
record, as it does not include competent evidence of a nexus 
between service or service-connected duodenitis and GER.

9.  Service connection for back injury was denied by a rating 
action in March 1989, due to a lack of evidence of a back 
injury in service; a timely appeal was not filed. 

10.  The veteran attempted to reopen a claim for back 
disability in 1991 by submitting lay statements from service 
buddies, noting a back injury in service.  The RO found in 
November 1991, that the statements did not rebut the prior 
denial on the basis that back injury was not shown by 
available service records; a timely appeal was not filed.

11.  Evidence relating to back disability submitted since the 
November 1991 determination includes a medical opinion that 
is new and material and provides competent evidence of a 
current back disability and an opinion that the current 
disability is causally related to a back injury in service.



CONCLUSIONS OF LAW

1.  Duodenal ulcer disease was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 
3.307, 3.309 (1998).

2.  The November 4, 1991, rating action did not contain CUE.  
38 C.F.R. § 3.105(a); Fugo v. Brown, 6 Vet. App. 40 (1993).

3. The November 1991 RO determination became final as to 
entitlement to service connection for GER.  The evidence 
submitted since that decision is not new and material, and 
the claim of entitlement to service connection for GER is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104(b), 3.156 (1998).

4.  The November 1991 RO determination became final as to 
entitlement to service connection for back injury.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(b), 3.156 (1998).  

5.  The evidence submitted since that decision is new and 
material, and the claim of entitlement to service connection 
for back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156 (1998).

6.  The claim for service connection for a back disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duodenal Ulcer Disease

Gastrointestinal symptoms, including bleeding, were 
clinically reported in May 1958, within a year of service 
discharge.  A private physician, in May 1958, interpreted an 
upper gastrointestinal radiographic study as showing what was 
probably a shallow ulcer crater in the duodenal bulb. A VA 
physician subsequently diagnosed deformity of the duodenal 
bulb due to ulcer, on examination in August 1958.   Duodenal 
ulcer is considered to be a chronic disease, and under the 
law if a chronic disease is manifest to a compensable degree 
within one year after service separation, there is a 
rebuttable legal presumption that the disability was incurred 
in service.  Such a legal presumption can also serve to 
provide the causal link between service and current 
disability to well ground a claim.  Lathan v. Brown, 7 Vet. 
App. 359 (1995).  On the basis of the current case law, which 
requires that this evidence be presumed to be true for the 
limited purpose of establishing a well grounded claim, his 
claim for service connection for duodenal ulcer disease must 
be presumed to be plausible, and thus well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board further finds that the RO has 
amply discharged the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served ninety 
(90) days or more during a period of war and a chronic 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


Factual Background

Service medical records disclose that in June 1956, the 
veteran was seen for complaints of stomach pain for three 
months.  The symptoms were described as "very vague" and 
not related to food intake.  He reported feeling always full, 
with belching and heartburn.  The abdomen was soft.  
Diagnosis was functional gastric disorder.  In April 1957 the 
veteran was seen for pains in the stomach region.  The 
diagnosis was mild gastritis.  Separation examination in 
April 1957 showed the veteran to be 71 inches in height, and 
weighed 158 pounds.  No stomach problems were noted.  

The veteran, on his original application for disability 
benefits in June 1958, reported having ulcers, beginning 
about 6 months after entering service.  He noted that he went 
on sick call in Germany, and received outpatient medicine.  
Private treatment by Dr. Wenger, for ulcers, was reported, in 
May 1958.  G. Regnier, M. D., radiologist, in a medical 
statement May 20, 1958, reported examination of the upper 
gastrointestinal (GI) tract for a possible site of bleeding.  
Spot films of the esophagus showed no indication of peptic 
esophagitis or of hiatal hernia.  There was no indication of 
gastric ulcer.  The duodenum generally was rather irritable.  
The mucosal folds of the bulb were somewhat widened and there 
was a rather consistently visualized 3.0 mm fleck of barium 
along the inferior curvature side of the duodenal bulb near 
the tip.  It was concluded that the study showed the veteran 
to be somewhat tender in the area of the duodenal bulb and it 
was "thought there is probably a shallow ulcer crater along 
the inferior margin of the distal bulb."

The RO requested a report from Dr. Wenger.  A medical 
certificate in June 1958, from Dr. Wenger's office signed by 
Dr. Ellsburger, reported hematemesis without melena, after 
drinking beer, in May 1958, no previous episode.  A GI series 
was ordered, and it was noted that the GI series reportedly 
showed duodenal ulcer.

VA examination was performed in August 1958, and at that time 
the veteran reported indigestion, vomiting, and hurting of 
the stomach in service and stomach trouble since.  He 
reported having a hemorrhage 3 months before.  Presently he 
complained of pain and burning in the epigastrium, worse when 
the stomach was empty, and immediately after eating certain 
foods, relieved by milk and medicine prescribed by a doctor.  
He weighed 162 pounds, down from 170 in the past year.  He 
was not sensitive to pressure over the epigastrium.  There 
was no rigidity of the abdominal wall, and no masses were 
felt.  The GI series revealed the esophagus and stomach to be 
normal.  There was some thickening and coarsening of mucosal 
pattern in the postbulbar region, "possibly representing an 
healed ulceration in this area."  The impression was 
coarsening and thickening of mucosal pattern of postbulbar 
duodenum; no active ulceration demonstrated.  

The number one diagnosis for the veteran was deformity of the 
duodenal bulb due to ulcer.  In the remarks section of the 
examination form there was a handwritten note to the effect 
the Chief of Radiology Service stated that radiological 
findings are compatible with duodenitis, but not with healed 
duodenal ulcer.  Therefore the diagnosis "Duodenitis" 
replaced diagnosis number one.

By rating action in August 1958, service connection was 
established for duodenitis, rated 10 percent, Diagnostic 
Codes 7399-7305.  The veteran was informed of the August 1958 
determination, and the award noted that service connection 
had been established for "Duodenitis (Ulcer)."

Received in March 1959 was a copy of the May 20, 1958 
document from Dr. Regnier, and a statement from Dr. Wenger, 
dated February 12, 1959.  Dr. Wenger noted that he was 
writing with respect to the disability resulting from a 
duodenal ulcer.  The episode of hematemesis following 
overindulgence in alcoholic beverage in May 1958 was noted, 
with results of examination and treatment through December 
1958.  After the first episode, there was no further 
hematemesis or melena.  

The VA again provided the veteran examination in March 1959.  
He weighed 164 pounds.  The complaints and physical findings 
were as before.  A GI study showed a deformity of the mid 
portion of the duodenal bulb that was moderately irritable.  
An "ulcer crater, however, could not be shown."  The 
impression was deformed and irritable duodenal bulb without a 
definitive crater demonstrated.  Diagnosis was deformed and 
irritable duodenal bulb.

A Board decision in July 1959 confirmed the evaluation for 
the duodenitis, noting that no ulcer was found.  The veteran 
was provided with a copy of this determination.

VA outpatient clinic records for 1960-61, show treatment for 
the veteran's epigastric distress.  An upper GI series in 
January 1962 on VA examination concluded that the findings 
were those of duodenitis with associated pylorospasm, no x-
ray evidence of ulcer deformity or crater.  VA outpatient 
clinic records for 1973 and 1974, show treatment for 
epigastric distress, chronic duodenitis.  Records in 1977 
note reference to duodenal ulcer, and diverticulosis.  

The veteran was hospitalized at a private medical facility in 
October 1977 with bilateral lower abdominal cramping 
abdominal pain.  He was found to have diverticulitis with 
perforation of diverticulum of the cecum with abscess 
formation.  He was to have an exploratory laparotomy to 
remove the abscess.  An upper gastrointestinal series in 
November 1977 concluded that there was mild deformity of the 
duodenal bulb due to some element of peptic ulcer disease; no 
active ulceration identified at this time.  A small sliding 
type hiatal hernia with no evidence of cardio-esophageal 
reflux was also noted.  Small bowel examination also in 
November 1977 was normal.  

A rating action in March 1989, in addition to other 
determinations, continued the 10 percent evaluation for the 
service-connected duodenitis, under the rating code 7325, 
formerly 7399.

A VA upper GI series in August 1991 showed the duodenal bulb 
and duodenal loop to have thickened folds.  The impression 
was possible duodenitis.  VA outpatient clinic records from 
1989 to 1991 were noncontributory.  There is a diagnosis of 
history of peptic ulcer disease in the 1960's.

The veteran, in a statement dated in May 1994, reported that 
his service-connected rating, 7325, enteritis, was not the 
condition that he had originally, and that his original 
condition was an ulcer.  In a statement in October 1994 he 
reported that he had a duodenal ulcer condition since 1956, 
and that his rating for chronic enteritis should be for 
severe duodenal ulcer.  In November 1994 he reported that the 
recently submitted release of information forms (for Dr. 
Rubinson, and Dr. Mumbaver) were the only doctors he saw, 
other than through the VA.  Dr. Mumbaver, in December 1994 
noted that his files were lost in the January 1994 
earthquake.  Received in March 1995 were copies of records 
from Dr. Rubinson, dated in 1993, showing complaints of 
fatigue and evaluation for anemia.

Received in January 1995, along with a statement from the 
veteran, was a copy of a VA form dated in January 1995, 
showing various diagnoses for the veteran, including duodenal 
ulcer.

The veteran in testimony before a traveling member of the 
Board, in March 1997, reported that his symptoms in service 
were the same as after service, and that private and VA 
physicians told him he had an ulcer crater, Transcript (T.) 
pp.4-7, 12-13.  He stated that he was under the impression 
that he was service-connected for duodenal ulcer, and that 
was what he was told, T. p. 7.  He reiterated that a private 
physician in 1958 did an upper GI and the diagnosed a small 
ulcer crater, T. p. 14.  

Also received at the Travel Board hearing in March 1997, were 
copies of records of VA medical treatment for the veteran 
form 1958 to 1979, and from 1991 to 1994.  Collectively these 
records show treatment for the veteran gastrointestinal 
complaints, with a March 1964 notation that the veteran 
"carrie[d]" a diagnosis of chronic duodenal ulcer, 
duodenitis and hemorrhoids.  There were notations in 1964 and 
1965 of no GI distress.  In 1971 he had GI symptoms in 
remission, controlled with medication.  There were 
assessments in 1975 of quiescent duodenal ulcer and 
duodenitis.  He was provided an upper GI series and this was 
interpreted as negative in April 1975.  In August and October 
1975, he was reported to have quiescent duodenal ulcer.  He 
was noted to have duodenitis in 1979, with his only complaint 
of indigestion, relieved by Maalox.  An August 1992 record 
noted a GI work-up which was negative and consisted of an 
"[u]pper GI series-Documented PUD."  Other 1991 and 1992 
records noted PUD (peptic ulcer disease) or history of PUD 
with UGI (upper gastrointestinal ) bleed in 1960's, as 
diagnoses.  The PUD diagnosis was dropped in the 1994 
records.  

In May 1997 the veteran was provided stomach, intestine and 
esophagus examinations by the VA.  Collectively the 
examination showed that he weighed 228 pounds, down from 240.  
He was not anemic, experienced epigastric and abdominal pain 
occasionally, and reported occasional dry heaves and 
vomiting, 1 to 2 times per month.  The pertinent diagnosis 
was history of duodenal ulcer in the past.

An upper GI series for the veteran in February 1998 showed 
the stomach and duodenal bulb with no ulceration or 
deformity.  The impression was normal upper GI series.

The veteran was again examined in March 1998.  At that time 
he reported a history of an episode of "perforated stomach 
ulcer," however, he could not provide information as to how 
this diagnosis was made and he had no surgery.  He did report 
an episode of hematemesis at that time.  He was treated with 
dietary changes.  He continued to have multiple and frequent 
episodes of heartburn with substernal and epigastric 
discomfort and a sour taste in the mouth, but no further 
episode of hematemesis or melena.  He also reported lower 
abdominal symptoms and diverticulitis, and described his 
surgical history for these difficulties.  His most bothersome 
symptom at the time is continuous heartburn, worse at 
nighttime, self treated with some relief.  His weight was 
reported to be generally stable, and with good appetite but 
frequent heartburn and occasional epigastric pain and 
frequent constipation.  His abdomen was obese, non-tender, 
and not distended.  Reference was made to the February 1998 
upper GI series.  The pertinent diagnosis was questionable 
history of peptic ulcer disease which, however, is not 
supported by any studies, and in any case, does not appear to 
have active ulcer disease at this time.  


Analysis

The Board first notes that, notwithstanding the veteran's 
good faith belief and his evidentiary assertions concerning 
his gastrointestinal symptoms in service, there is no 
competent medical evidence of record demonstrating that 
duodenal ulcer disease was present in service.  While 
complaints of stomach pain were recorded, these were 
attributed to functional causes or mild gastritis.  The 
examination for separation from service was negative.

The crux of the veteran's claim for service connection for 
duodenal ulcer disease is his contention that private and VA 
physicians in 1958 diagnosed an ulcer crater, and that he 
experienced an episode of bleeding due to the "ulcer."  He 
therefore believes he had ulcer disease and it was, and 
should have been, service connected.  The clinical records do 
demonstrate bleeding in May 1958, after ingestion of excess 
alcohol.  Following a May 1958 upper GI study, Dr. Regnier 
provided an equivocal diagnosis, indicating that he only 
"thought" there was "probably" a "shallow" ulcer crater.  
The August 1958 VA examination and GI series showed duodenal 
coarsening and thickening but no active ulceration or crater.  
It was noted that there was a "possible" healed ulceration.  
While an initial diagnosis of deformity of the duodenal bulb 
due to ulcer was noted, the examination report reflects that 
there was then a consultation with the Chief of Radiology.  
This was certainly appropriate given the conflicting 
interpretations of the radiographs.  The Chief of Radiology, 
who clearly possessed the appropriate expertise, concluded 
that the radiographs did not show an ulcer.  The diagnosis 
was changed to duodenitis.  Given this record, the 
determination that the diagnostic classification of the 
service-connected disability was duodenitis, not ulcer 
disease, was correct.  

Dr. Wenger, in February 1959, reported duodenal ulcer 
disability, but only supported that diagnosis with referral 
to the May 1958 equivocal GI study by Dr. Regnier.  The VA, 
in March 1959, to resolve the question of whether duodenal 
ulcer was present, provided the veteran with an upper GI 
series.  This did not show definitive ulcer crater, and the 
diagnosis was deformed and irritable duodenal bulb.  No 
active duodenal ulcer disease or residuals thereof, was 
shown.  Thus, three upper GI series during 1958 and 1959 
failed to provide definitive evidence of duodenal ulcer 
disease.  

The veteran reports that he was informed that he had duodenal 
ulcer disease.  The record shows that he was informed in 
August 1958 that service connection had been established for 
duodenitis.  The Board notes that the written notice of the 
award included, in parentheses, "ulcer," which might have 
confused the veteran.  Nevertheless, the actual rating 
determination awarded service connection not for ulcer 
disease, but only for duodenitis, which at the time was rated 
as analogous to duodenal ulcer.  The veteran was also 
provided with the July 1959 Board decision which informed him 
that that his duodenitis was only compensable to 10 percent, 
and that there was no evidence of an ulcer.  Later as the 
nomenclature for digestive system disorders was expanded, the 
duodenitis was rated as analogous to chronic enteritis.  

Since the Board's decision in July 1959, during a private 
hospitalization in 1977 a upper GI series of x-rays 
reportedly referred to findings of a "mild deformity" or 
the duodenal bulb due to "some element" of peptic ulcer 
disease; however, it was expressly noted that there was no 
active ulceration present.  Various treatment records dated 
in the 1990's have contained references to peptic ulcer 
disease.  Most, though not all, of these references were to 
"history of" peptic ulcer disease or ulcer, as well as 
quiescent ulcer disease.  More significantly, the record 
contains reports of GI series X-ray studies in January 1962, 
August 1991, and February 1998.  None has shown active 
duodenal ulcer disease or residuals thereof.  In fact the 
upper GI series in 1998 was normal. 

The RO requested a medical evaluation and review of the 
record to resolve the question of whether or not peptic ulcer 
disease was demonstrated.  As the 1998 report noted, while 
the veteran believed he had been diagnosed with a 
"perforated" ulcer, he could not describe how the 
"diagnosis" was made.  After the examination and review of 
the record, the physician concluded that the record showed a 
"questionable" history of peptic ulcer disease, but that 
this was not supported by any studies.  There was no active 
ulcer disease at that time.  If peptic ulcer disease or 
residuals thereof is not actually present, then its 
relationship to the service-connected duodenitis is moot.

In view of the above, the Board finds the clear weight of the 
most probative evidence is against the claim.  The Board 
finds the determination reached in 1958 that duodenitis was 
the correct diagnosis of the disability for which service 
connected was granted was manifestly supported by the weight 
of the most probative evidence at that time.  Although the 
record contains more recent references to peptic ulcer 
disease, almost all of these are by "history," meaning only 
reported to have existed in the past, not currently 
demonstrated, or described the condition as "quiescent," 
meaning asymptomatic at the time the veteran was seen by the 
medical provider.  The actual upper GI studies have never 
produced more than the most equivocal, at best, evidence of 
ulcer disease.  By far the most consistent and clear finding 
of the GI studies, as interpreted by competent medical 
providers, notably the Chief of Radiology in 1958 is that 
they do not show the presence of ulcer disease.  The most 
recent evaluator, who had the whole record for review, 
concluded that the diagnosis of ulcer disease was 
questionable at best and that ulcer disease was not currently 
shown.  While the veteran is qualified to relate his symptoms 
and continuity thereof, he is not shown to possess the 
medical expertise to determine the diagnosis or the etiology 
of his various medical symptoms.  Where, as here, the most 
basic question presented is what is the correct diagnosis of 
several possible disorders of the gastrointestinal system, 
his views are wholly without probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Here the clear weight of the competent medical evidence shows 
that the veteran does not have duodenal ulcer disease, and 
given this fact, the benefit of the doubt doctrine is not for 
application because the preponderance of the evidence is 
against the claim.



CUE

With respect to the claims involving allegations of CUE, the 
Board must begin by noting the very high hurdles set forth by 
the governing regulations and the United States Court of 
Veterans Appeals (Court) that must be surmounted to raise a 
valid claim of CUE.  Pursuant to 38 C.F.R. § 3.105(e) (1992), 
previous determinations which are final and binding . . . 
will be accepted as correct in the absence of CUE.  A CUE is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc); Porter v. Brown, 5 Vet. 
App. 233, 235 (1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).


Factual Background

The evidence relating to the claim for service connection for 
peptic ulcer disease has been set forth above and will not be 
repeated here. 

Service connection was originally granted for duodenitis in 
August 1958 rating action.  The disability was rated under 
Diagnostic Codes 7399-7305.  When service connection was 
denied for diverticulitis, in February 1978, the rating code 
for duodenitis was listed only as "7399."  When service 
connection was denied for back disability, in March 1989, the 
rating code for duodenitis was changed to Code 7325 on the 
rating sheet, however, the veteran was not notified of the 
change.

In addition to other requests contained in a September 1991 
statement, the veteran noted VA treatment, and asked that a 
claim for increased disability for his "service connected 
gastrointestinal disorder" be reopened.

VA medical records obtained, from 1989 to 1991, showed the 
veteran to be status post diverticulitis, duodenitis, colon 
resection, and with a "history" of PUD and UGI bleed.  An 
upper GI study showed possible duodenitis.  

A rating action November 4, 1991, in addition to other 
determinations, continued the 10 percent evaluation for the 
veteran's service-connected duodenitis, under Diagnostic Code 
7325.  

The veteran, in a statement in May 1994 maintained that his 
service connected rating under diagnostic code 7325, 
enteritis, a bowel condition, was not the condition that he 
had originally, and that his original condition was ulcer 
disease.  He requested correction, stating that the rating 
should be 10 percent for "ulcers."  In a statement dated 
October 26, 1994, the veteran reported that his rating was 
for duodenal ulcer, that medical records reflected a 
different wording, and that his insurance carrier was being 
billed when he visited the VA for service-connected 
treatment.  He asked that the record be corrected or that he 
be considered  for service connection for duodenal ulcer.

The veteran maintained in a statement dated October 28, 1994, 
that there was clear and unmistakable error (CUE) in the 
November 4, 1991 decision, as he had a duodenal ulcer since 
1956, and the 1991 rating was for chronic enteritis and it 
should have been for severe duodenal ulcer disease.  In a 
statement dated in January 1995, the veteran reported that he 
could show that CUE had been made, as the rating codes had 
caused him to be charged for services at VA facilities.  He 
noted that the current print out of rating codes showed that 
he is service connected for a digestive system condition, 
code 7399, and that he has been treated for duodenal ulcer, 
code 7205.  He asserted that the duodenal ulcer was a related 
and direct cause of the digestive condition and should be 
recognized as service connected.

The veteran, in his substantive appeal, dated in June 1995, 
noted that his duodenal ulcer was originally rated in 1958, 
and that he has been treated for the ulcer for over 36 years.  
His main concern was the CUE in diagnostic codes, that the VA 
had been charging his insurance carrier, causing his rates to 
go up, and a service connected disability to be wrongfully 
diagnosed.  


Analysis

As explained above, the clear weight of the most probative 
medical evidence supports the conclusion that the veteran 
never had duodenal ulcer disease.  He was never service 
connected for duodenal ulcer disease.  Service connection 
was, however, established for a disability due to service and 
that disability was duodenitis.  There is no specific rating 
code for duodenitis.  At one point in time his duodenitis was 
rated as analogous (7399) to duodenal ulcer (7305), but that 
was merely for rating purposes.  The Board notes that service 
connection for duodenitis is protected.  38 C.F.R. § 3.957 
(1998).  There were subsequent changes in the rating code, 
from 7399, to 7325, with no change in the rating assigned, 
which is also protected.  38 C.F.R. § 3.951 (1998).

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the Department of Veterans Affairs, 
and as will be observed, extend from 5000 to a possible 9999. 
Great care will be exercised in the selection of the 
applicable code number and in its citation on the rating 
sheet.  No other numbers than these listed or hereafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions. When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy. In 
the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined. With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5289."  In this way, 
the exact source of each rating can be easily identified. In 
the citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner, with no 
attempt to translate the terms into schedule nomenclature.  
Residuals of diseases or therapeutic procedures will not be 
cited without reference to the basic disease.  38 C.F.R. 
§ 4.27 (1998).

In this claim the veteran argues that he was originally 
granted service connection for duodenal ulcer disease.  This 
is not factually correct.  The record shows that he was 
originally service-connected for duodenitis, which was then 
rated as analogous to duodenal ulcer.  At no time did the RO 
grant service connection for duodenal ulcer disease.  He 
apparently believes that the assignment of code 7325, 
sometime later, altered the disability for which he is 
service connected to his detriment.  The Board finds, 
however, that there has never been in change in the 
disability for which service connection was established.  
Only the rating code has changed over the years.  The 
modification of the diagnostic code did not change the status 
of the disability.  VAOPGCPREC 13-92.  

In light of the above, under the standards set forth by the 
Court, the Board finds that the has not alleged specific 
errors of fact or law sufficient to satisfy the heightened 
pleading requirement for the assertion of a CUE claim under 
38 C.F.R. § 3.105(a).  His allegations do not establish 
undebatably that service connection either was granted for 
duodenal ulcer disease or that the RO committed an error of 
fact or law by its selection of a diagnostic code.  

In regard to the charges to the veteran's insurance carrier, 
such billing is controlled by the medical center and is not 
within the jurisdiction of the Board.  38 U.S.C.A. § 20.201 
(West 1991).  The veteran should contact the medical center 
for an explanation of the charges to his insurance carrier.


New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a  decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation." Hodge, 155 
F.3d at 1364.  The Court of Appeals for the Federal Circuit 
further held that the Court's "legal analysis may impose a 
higher burden on the veteran before a disallowed claim is 
reopened" as to what constitutes "material evidence" Id. 
at 1363, and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

38 C.F.R. § 3.156 (1995) provides a definition of "new and 
material evidence."  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge: the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  Although prior to Hodge a conclusion that 
new and material evidence had been presented necessarily 
meant that the reopened claim was well grounded, the Federal 
Circuit in Hodge effectively "decoupled" the relationship 
between determinations of well-groundedness and of new and 
material evidence by overruling the reasonable-possibility-
of-a-change-in-outcome prong of Colvin.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom.  Epps v. West, 118 S.Ct. 2348 (1998).  Accordingly, even 
if new and material evidence has been submitted, the claim 
may be denied as not well grounded.  See Winters v. West, 12 
Vet. App. 203 (1999).  


GER

Evidence at the time of the November 4, 1991, rating action 
denying service connection for GER (gastroesophageal reflux), 
included service medical records, records of private and VA 
treatment, radiographic evidence of a hiatal hernia in 
November 1971 with no evidence of "cardio-esophageal" 
reflux, and written testimony by the veteran.  A radiographic 
study in August 1991 showed GER, and possible duodenitis, but 
no hiatus hernia.  In the November 1991 rating action, the RO 
found that service connection for GER was not warranted 
because the evidence did not relate the disability to the 
service-connected duodenitis.

Evidence after November 1991 included a statement by the 
veteran in October 1994, to the effect that doctors had 
stated that his GER and other GI problems were contributing 
factors of each other, involving the gastrointestinal 
conditions.  He reported moderate stricture of his esophagus 
4 or 5 times a year.  In a statement in January 1995, the 
veteran reported that he suffered with esophageal reflux, 
which was secondary to the ulcer which is directly related to 
the digestive condition and thus should be service connected.  

Received in March 1995 were medical records from Dr. 
Rubinson, showing treatment in 1993, with no comment as to 
etiology of any esophageal reflux.  

The veteran provided testimony at a Travel Board hearing in 
March 1997.  At that time he reported heartburn in service, 
with burning in his throat and while he went to a doctor, 
nothing was done, T. p. 5.  He reported that his last upper 
GI series, 3 to 4 years prior, showed reflux, and it was the 
same condition he had experienced all of his life.  He noted 
that doctors said it was the result of an ulcer, T. pp. 12, 
13, and 14.  

Received at the time of the hearing in March 1997, were 
copies of VA clinic records for the veteran from 1958 to 
1979, and from 1991 to 1994.  These records do not address 
the etiology of the post-service GER.  

The veteran was provided examination of the esophagus in May 
1997 in regards to disturbance of motility he occasionally 
felt food, and no partial obstruction was shown.  Reflux 
disturbance was reported to be daily, especially with larger 
meals, and daily epigastric pain was also noted.  The 
diagnosis was GERD, partially controlled with Tagamet and 
Maalox.

A VA upper GI series in February 1998 revealed no impediment 
of barium flow through the esophagus.  There was no evidence 
of a hiatal hernia or gastroesophageal reflux.  The 
impression was normal upper GI series.  

When examined by the VA in March 1998, the veteran reported a 
long standing history of some heartburn and regurgitation, 
mostly, suggestive of GER which, according to the veteran, 
started in 1957 while he was in service, with periods of 
exacerbation and remission.  His most bothersome symptom at 
this time was continuous heartburn, worse at nighttime, self 
treated with antacids and occasional Tagamet, with some 
relief.  His weight was stable, and his appetite was good.  
Reference was made to the February 1998 upper GI series, 
which showed no evidence of reflux or hiatal hernia.  The 
pertinent diagnosis was probable gastroesophageal reflux 
disease with frequent symptoms; however, no evidence of 
complications like stricture or erosive esophagitis and some 
very diffuse symptoms would probably classify the disease as 
mild to moderate.  



Analysis

The rating determination in May 1995, found no new and 
material evidence to reopen a claim for GER, and cited the 
Colvin criteria.   In the Statement of the Case of June 1995, 
addressing whether new and material evidence had been 
submitted to reopen the claim for service connection for GER 
and back disability, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a); however, the RO also 
cited the Colvin definition of new and material evidence, but 
noted that the new evidence was not considered material 
because it contained no findings regarding esophageal reflux 
or that esophageal reflux was incurred in service or 
secondary to duodenitis.  

The Board finds that the RO provided the appellant with the 
correct standard of what constitutes new and material 
evidence in the SOC.  Thus, the appellant was on notice of 
the correct legal standard.  The Board further finds that the 
RO effectively ruled in the alternative that the evidence 
added to the record since 1991 was not new and material under 
both 38 C.F.R. § 3.156(a) and the Colvin standard, which was 
controlling at the time the RO entered its determination, but 
which has now been overturned by the Court of Appeals for the 
Federal Circuit.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (Board may rule in the alternative).  Accordingly, the 
Board finds that the claimant has been provided the correct 
legal standard and a decision consistent with that standard 
by the RO.  To return this issue to the RO to again rule that 
the additional evidence is not new and material solely under 
the standard set forth in 38 C.F.R. § 3.156, when the RO has 
already made such a ruling, would be a waste of adjudicative 
resources.  Thus, the Board finds that the claim can be 
resolved without further development or prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

While the appellant's lay assertions must be presumed to be 
true for purposes of determining whether they constitute new 
and material evidence, this presumption does not extend to 
matters beyond the appellant's competence.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King v. Brown, 5 Vet. 
App. 19, 21.  Lay persons are not competent to render 
testimony concerning medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Similarly, 
"lay assertions of medical causation . . . cannot serve as a 
predicate to reopen a claim under [38 U.S.C. § 5108]".  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The evidence in 1991 showed only that the veteran had some 
esophageal reflux.  While the veteran related this to his 
service-connected gastrointestinal condition, there was no 
medical evidence to support his assertion.  The heart of the 
denial in 1991 was that there was no medical evidence or 
opinion relating the post-service gastroesophageal reflux to 
service connected duodenitis.

Based on the evidence at the time of the denial in 1991, new 
and material evidence to reopen the veteran's claim would 
have to include either contemporaneous medical documentation 
of diagnosed GER in service, or competent medical evidence of 
a current chronic GER and a medical opinion that there is a 
relationship between the post-service disability and service 
or a service connected disability.  The claimant apparently 
believes that his history of symptoms in service, continuing 
to the present should be sufficient by themselves to 
establish service connection.  The Board must point out again 
that lay assertions of medical causation cannot serve as a 
predicate to reopen a claim previously denied.  Moray, supra.  
Moreover, in this case, while the claimant can describe 
symptoms perceptible to a lay party, he can not link those 
symptoms to an underlying disability that is not itself 
perceptible to a lay party.  In this case, he can not as a 
lay party link his manifestations to a specific diagnosis of 
a gastrointestinal disability.  Savage v. Gober, 10 Vet. App. 
488 (1997). 

The evidence since 1991 includes the veteran's own testimony 
and reports from examiners who transcribed the history 
provided by the claimant of a continuity of symptoms since 
service.  In the Board's view, none of the medical providers 
materially enhanced this medical history by providing his own 
medical opinion that the claimant currently has GER causally 
related to service or service-connected disability.  The mere 
transcription of statements of medical history from a 
claimant does not constitute competent medical evidence to 
establish a causal link between service and current 
disability.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

While the veteran has reported that doctors told him of a 
causal connection between his GER and a service connected 
gastrointestinal disability, the actual reports submitted 
into the record by these medical providers contain no such 
opinion.  The Board must respectfully point out to the 
appellant that Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  To the extent that 
any such duty remains in this case, the claimant is advised 
that he must come forward with medical opinion evidence from 
a party with medical expertise that his GER is related to 
service or service-connected disability.  He can not 
establish such facts with his lay testimony.  It is further 
for consideration in this matter that he has argued that the 
GER is related to ulcer disease, which, as pointed out above, 
the veteran does not have.

The Board also notes that even if the claim were reopened, 
the veteran would have to establish a well-grounded claim, 
which would require medical evidence of GER in service, or 
nexus of post-service GER to service or service-connected 
disability.  The current record lacks such evidence.  Thus, 
even assuming the Board had concluded that new and material 
evidence had been submitted to reopen the claim, the claim 
would still be denied as not well grounded.  




Back Disability

Evidence prior to November 1991:

Service medical records disclose no complaints, reports of 
medical history, signs or symptoms of back injury, 
disability, or treatment, including the separation 
examination in April 1957.

At a VA examination in August 1958, the veteran provided no 
complaints or statements of medical history concerning any 
back pathology.  The actual examination included detailed 
findings as to the back, including range of motion, and these 
findings were completely normal.  

A summary of VA hospitalization in May 1959 for an unrelated 
disorder included a review of the claimant's medical history.  
This noted such problems as an appendectomy and asthma, but 
made no reference whatsoever to any back disability. 

A service organization, in July 1960 filed a claim for 
service connection for back disability.  It was noted that 
the veteran reported having a considerable amount of trouble 
with a back condition, incurred in service in October 1955, 
at Fort Knox, where he was treated.  The Los Angeles, 
California, RO attempted to secure service medical records 
from the National Personnel Records Center in September 1960, 
and was informed in October 1960, that such records had been 
sent to the Little Rock, Arkansas RO.  Also in October 1960 
the RO invited the veteran to submit evidence in support of 
his claim.

The veteran, in a letter received in November 1960, reported 
that during basic training he hurt his back carrying a large 
man on a litter over an obstacle course.  He reported going 
on sick call, and being sent to a hospital for x-ray's and 
examination.  The x-rays were negative but he did receive 
physical therapy for several weeks.  His condition improved, 
and only troubled him very little and was not serious until a 
year ago when he was out of work for a week.  He acknowledged 
the RO's notice of no records of treatment, and indicated 
that he was sure that there were no records of his treatment 
in his sick call records but there should be records at the 
hospital at Fort Know, such as his x-rays, and physical 
therapy.  He requested that an effort be made to secure such 
records.

Based upon the detailed information supplied by the veteran, 
in December 1960 the RO sent a supplemental request to the 
record custodians for specific records of the alleged 
treatment at medical facilities at Fort Knox, from September 
to November 1955.  The response was negative.  The veteran 
was expressly informed in January 1961 that the service 
department reported that there were no records of the 
treatment described by the claimant.  He was also notified 
that his claim was disallowed for service connection for back 
disability.  

When the veteran was hospitalized at a private facility in 
October 1977, for gastrointestinal complaints, he provided a 
past medical history of a knee injury in 1966, but he made no 
reference to his back.  Musculoskeletal system review showed 
no history of deformity or injury.

A Report of Contact, dated in June 1988 noted that the 
veteran had filed a claim for his back in 1970, and was 
refused due to "records lost from fire."  Reevaluation was 
requested based on records found recently.

An August 1988 response from the national Personnel Records 
Center (NPRC) noted that no service medical records were on 
file and "Fire related service."

The RO, with the help of the veteran, in September 1988, 
again attempted to secure any medical records associated with 
treatment of the veteran's back in service.  the response, in 
December 1988 was that M/R's (morning reports) for Co. E, 45 
Armd Med Bn, from August 30, 1955 to October 15, 1955, and 
Co. A 45 Armd Med. Bn. October 15, 1955 to February 1956 
failed to list the veteran as "sick/hosp."

By rating action in March 1989 service connection was denied 
for back injury, as not shown by the evidence of record.  He 
was informed of the denial and his appellate rights in March 
1989.  

In September 1991, the veteran sought to reopen his claim for 
service connection for a back condition.  He submitted 2 
affidavits from former service members who were witness to 
the incident.  The attached affidavits from P. M., and J. H., 
which were to the effect they were present when the veteran 
injured his back carrying a larger person in a litter up a 
hill.  They were also aware that the veteran received 
treatment at the hospital at Fort Knox, several times a week, 
for 6 months.  It was also noted that his back trouble 
continued thereafter and the veteran was having back trouble 
when they saw him post service.

A rating action in November 1991 found that the buddy 
statements did not rebut the prior denial.  The veteran was 
informed of the denial and his appellate rights in November 
1991.

Evidence after November 1991

In May 1994 the veteran requested a copy of his claims file 
as it pertained to his back condition and denials.  

A statement by the veteran in October 1994 was to the effect 
his service medical records were destroyed in a fire, that he 
has 3 letters of testimony explaining the injury incurred in 
service, that he had been to chiropractic doctors since 1957, 
and that currently he has seen 2 different chiropractic 
doctors and records are available.  He reported having 
sciatic nerve problems causing pain, burning, and numbness in 
both legs, and being bedridden 5 to 6 years earlier for 6 
months due to his back condition.  Associated with the 
statement was a copy of a statement from R. S., dated in 
October 1994, to the effect he recalled the veteran injuring 
his back during a training exercise, that he received 
numerous physical therapy sessions, and was still being 
treated when Mr. S. was transferred in December 1955.  At his 
new assignment at the hospital at Fort Knox he observed the 
veteran coming in for treatment several times a week.  

E.. Mumbauer, D. C., in response to an November 1994 request 
for records pertaining to treatment of the veteran since 
1985, responded in December 1994, that files were lost or 
damaged in the January 1994 Northridge earthquake.  

In his January 1995 NOD, the veteran noted that as service 
medical records were unavailable due to fire, he had 
submitted lay statements from 3 persons who could confirm the 
back injury and treatment.  He was subsequently informed by 
the RO in February 1995, that the RO had his "smr's" 
(service medical records), and that he could request a copy 
for his records if he so desired.  

The veteran, in his June 1995 substantive appeal, noted that 
his back had been treated and evaluated by a chiropractic 
practitioner since service, and that records were unavailable 
for the most part, however, at the hearing he would produce 
current medical evidence.  

The veteran in Travel Board hearing testimony in March 1997, 
reported the name of the last chiropractor he saw, 
approximately 2 years prior, T. pp. 4 and 5.  He again set 
forth the circumstances of his back injury in service, 
including the treatment that he received twice a week for 
about 2 months or more, T. pp. 15 and 16.  He started 
receiving chiropractic treatment in Arkansas after service, 
and again when he moved to California, with continuing 
treatment thereafter from several different chiropractors, T. 
p. 16.  He recalled that he pulled a muscle "real bad" in 
service when the weight on the litter shifted, that his 
condition improved, and only hurt him a little thereafter.  
He noted that no records were available from the 
chiropractors, or service, as the records could not be 
located or the chiropractors had passed away, T. pp. 18, 19, 
and 20.  The veteran was informed by the Travel Board member 
of the evidentiary requirements for the success of the 
veteran's claim, T pp. 19.  At the present time the veteran 
reported that his low back problem was more of a severe 
pinched nerve, involving both legs, and that it was present 
in service but not as bad.  The veteran was not sure just 
what his back problem was called, T. pp. 20, 21, and 22.  

E. Mumbauer, D. C., in an affidavit dated in March 1997, and 
received at the Travel Board hearing, reported that he 
treated the veteran for injuries suffered while carrying a 
person in basic training in 1955, that through history the 
veteran received approximately 3 months of physical therapy 
in service.  Also "discerned" through history, was that the 
veteran received chiropractic treatment from 1957, and the 
condition exacerbated in 1970 and 1980 to the point of being 
labor disabling.  Dr. Mumbauer began treating the veteran in 
October 1988, through October 1989, and that records were no 
longer available due to the January 1994 earthquake.  It was 
also noted that all treatments were for injuries the veteran 
suffered as a result of injury in service.  

Also received at he time of the hearing in March 1997 were VA 
outpatient clinic records from 1958 to 1979, and from 1991 to 
1994.  These extensive records showed treatment for various 
medical problems, to include X-rays studies of the knees in 
February 1994, but no treatment for the back and extremely 
few references to any back disorder.  In September 1970, 
there was a notation that the veteran had sprained his low 
back recently.  There was no history recorded that his back 
symptoms had been persistent.  Complaints of back pain were 
noted in 1994.  At no point do these records contain 
complaints of persistent back symptoms stretching back to 
service.

Analysis

In light of the standard articulated in Hodge for new and 
material evidence, the Board concludes that the affidavit 
from E. Mumbauer, D. C., dated in March 1997, constitutes new 
and material evidence to reopen the claim.  It provides a 
diagnosis of a current disability, and an opinion linking 
that disability to injury in service.  The Board notes that 
this evidence must be presumed to be credible at the stage of 
a determination of whether new and material evidence has been 
submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
medical report, coupled to the evidentiary assertions of the 
claimant and his comrades in service as to events a lay party 
is competent to describe, such as an injury, are also 
sufficient to well ground the claim.  See Elkins, supra.  
Once again, the Board must apply a presumption of credibility 
to such evidence at the stage of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).   No such presumptions of credibility attach to such 
evidence at the stage of a merits determination.  For reasons 
discussed below, the Board finds that further development is 
required.


ORDER

Service connection for duodenal ulcer disease is denied.  

A valid CUE claim was not raised with respect to the November 
4, 1991 rating action showing service-connected duodenitis, 
rated 10 percent under Diagnostic Code 7325, and the claim is 
denied.

As the veteran has not provided new and material evidence to 
reopen his claim as to entitlement to service connection for 
GER, this claim is denied.

As the veteran has provided new and material evidence to 
reopen his claim as to entitlement to service connection for 
back disability, and this claim is granted.

The claim for service connection for a back disability is 
well grounded.


REMAND

The Board must point out that the opinion of E. Mumbauer, D. 
C., dated in March 1997, that the current back disability is 
related to an injury in service is clearly based upon a 
number of premises as to what is the history of the 
disability.  These premises are not established by the 
contemporaneous clinical records, but are only created by the 
statements of medical history supplied by the claimant and, 
to a lesser extent, other lay parties.  At the stage of 
reviewing the merits of the claim, the Board is not simply 
permitted, but indeed must examine the credibility of such 
history.  To comply with the statutory requirements of 
38 U.S.C. § 7104(d) to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  The Board has "the authority 
to discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board does not doubt that at one point the claimant 
sustained a back injury in service as he and his comrades 
have reported.  This conclusion is supported not only by more 
recent recollections, but is also supported by the fact that 
he reported such an episode in 1960 within a few years after 
discharge.  As to the details of that injury, and the 
subsequent symptoms and treatment, however, the recent 
recollections are not supported.  The current record does not 
contain clinical records of treatment for a back disability 
in service.  At one point, the RO mistakenly informed the 
claimant that his records had been destroyed at the fire at 
the St. Louis record center.  The RO later corrected this 
statement, but the Board must emphasize that the original 
requests for the service medical records long predated the 
1973 fire.  The records provided by the service department 
were associated with the claims folder in 1960 and remained 
with the claims folder.  Thus, the failure of those requests 
to produce the records of the claimed treatment was in no way 
the product of that fire.  Furthermore, the Board notes that 
the RO made not one, but two requests.  The second request 
was based upon the detailed information provided by the 
claimant as to the dates and places of alleged treatment.  He 
was duly informed that this effort failed to produce the 
claimed records.

The record also shows that the RO attempted to obtain 
alternative records in the form of morning report entries.  
The response provided by the record custodian was that there 
was no entry showing the claimant was on sick call at any 
time during the period in question.  The silence of the 
morning reports as to any trace of absence for treatment is 
highly probative evidence.  It is impossible to conceive of 
how the claimant could have received extensive and extended 
treatment spanning months and yet the morning reports of his 
unit fail to show a single day when he was carried on sick 
call, even for part of the duty day.

Beyond what the record does not contain, the evidence that is 
in the file is not consistent with a continuity of symptoms 
following the original back injury.  In his original 
description of his injury and subsequent symptoms in 1960, 
the claimant described an acute episode that was followed by 
an asymptomatic period of years.  This history is fully 
consistent with what the service medical records disclose and 
the information recorded on the initial VA examination.  That 
report is conspicuous for the absence of any history of a 
back injury or continuity of symptoms and for wholly normal 
clinical findings.  Once again, when his medical history was 
recorded at the time of hospitalization in 1959, there is a 
conspicuous silence for any persistent back pathology.  

Accordingly, in order to obtain medical input as to this 
issue based upon a correct set of factual premises, the Board 
finds that further development is warranted as follows:   

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should request the claimant to 
provide information on any treatment that he 
has received for a back disability since 
1996.  With any necessary cooperation from 
the claimant to obtain releases, the RO 
should then request copies of any such VA or 
private records that are not already 
contained in the claims folder.

3.  Following the above actions, but not 
contingent upon whether additional treatment 
records are obtained, the RO should arrange 
for the claimant to be provided an orthopedic 
examination by an appropriately qualified 
physician.  The purposes of the examination 
is to obtain a clarification of the correct 
current diagnosis of any back pathology and 
to obtain a medical opinion as to the 
likelihood that any current back disability 
is causally related to service.  The claims 
folder and a copy of this remand must be made 
available for the physician to review in 
conjunction with the examination.  All 
indicated testing should be performed.  
Following the examination and a review of the 
record, the physician should address the 
following questions:

(a)  What is the correct diagnosis of all 
current back pathology?

(b)  The examiner should provide an opinion 
as to the medical probability that any 
current back disability is related to 
service.   The examiner should assume that 
the report of a back injury carrying a large 
man on a litter in 1955 is correct.  The 
examiner should also assume the claimant may 
have been treated for back complaints over 
two or three months following the injury on 
an outpatient basis.  From this point, 
however, the examiner should provide an 
opinion based upon following alternative 
premises as to the correct history of the 
disability:
  
(i)  That the silence of the service medical 
records after 1955, including the examination 
for separation from service, as well as the 
veteran's initial description of his back 
disorder in 1960, accurately reflect the 
absence of symptomatology of a back disorder 
after the initial injury and treatment in 
service.   That the absence of any reported 
symptoms on VA examination in August 1958, 
and normal findings on that examination, as 
well as the failure to report any past back 
injury or continuity of symptoms at the time 
of the May 1959 hospitalization, correctly 
reflected the absence of a continuity of 
symptoms following the injury in 1955 post 
service.  That the reported history provided 
at the time of the claim in 1960 that the 
condition improved after the initial episode, 
and did not cause him any problems until 
sometime in 1959 was correct, and that 
therefore there was no medical treatment, or 
chiropractic treatment, post service in 1957 
or 1958.  That the report of a recent back 
injury in September 1970 was correct, and 
that at that time there was no history of a 
continuity of symptoms since the injury in 
service in 1955.  

(ii)  In the alternative, the examiner should 
provide an opinion based upon what he 
believes is the record shows, including any 
reports of medical history provided by the 
claimant, even assuming that they differ from 
the history set out above in (i).   

If the physician believes there are any other 
aspects of the record that would have a 
material bearing upon the formulation of an 
opinion as to the probability that a current 
back disability is related to injury in 
service, these aspects should be set forth 
and discussed.  If the physician believes 
that it would require resort to speculation 
to link or not to link any current back 
pathology to service, this should be so 
stated.

The veteran is further advised that the 
"duty to assist" is not a one way street, 
and that he can not stand idle when the duty 
is invoked by failing to provide important 
information or otherwise failing to 
cooperate. Olson v. Principi, 3 Vet. App. 
480, 483 (1992); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 
Vet. App. 460 (1991).  Failing to cooperate 
with the request for this examination may 
have adverse consequences.

4.  Thereafter, the RO should review the 
report of the examination.  If it is not 
based upon both a review of the record and 
the remand requests, or is not responsive to 
the requests for findings and opinions, it 
should be returned to correct any defects.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO should then review the record and 
adjudicate the claim for service connection 
for a back disability.   If the determination 
remains adverse, the veteran and his 
representative should be provided with a 
supplemental statement of case and the claim 
should be returned to the Board in accordance 
with appellate procedures.  

No action is required by the claimant until he is further 
advised.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

